Title: To George Washington from Timothy Dwight, 5 July 1786
From: Dwight, Timothy
To: Washington, George



May it please your Excellency,
Greenfield, in Connecticut, July 5 1786

I have delayed an answer to your Excellency’s letter, which I duly received, from an expectation of having a conveyance by Col. Humphry’s, of whose design to visit Mount Vernon I was early informed after the receipt.
Had the Conquest of Cannan been published, on the plan of a subscription, I should have taken the earliest opportunity to forward a paper of proposals to your Excellency. But that mode of supporting a publication, after repeated trials, has been found, in New England at least, to answer the purpose in view but indifferently.
A preposterous but habitual mode of considering the subject, partly derived from failures of publishing, or forwarding, the book proposed, has established a general conviction, thro’out this country, that a publisher is at liberty to purchase, or neglect, the book he has engaged to buy. For this reason, I followed the advice of my Friends, & determined to venture the work upon the Laws, which in most of the United States, secure to the writer a copyright in his productions.
Since I had the honour of addressing your Excellency, on this subject, the book, so far as I have been able to learn, has met with a friendly reception from the publick; more friendly, I confess, than my own hopes had ventured to presume. The pleasure I had derived from this quarter was not a little heightened by your Excellency’s favourable opinion, & assurances that it is not unfavourably received in the neighborhood of Mount Vernon.
The natural carelessness of my character would easily explain, to my particular acquaintance, the omissions of date, & place, in my letter; but if I had been possessed of a character much more attentive, the feelings, with which I wrote, would have explained it to myself. It was written from New York, the last of October; & forwarded by a person, who engaged to convey the letter, &

books, by a very direct progress, to your Excellency. The partial miscarriage of that induced me more especially to wait for the present safe opportunity, by Lieut. Col. Humphrys. With the most respectful sentiments, I beg leave to subscribe myself, your Excellency’s most obedient, & most humble servant,

Timothy Dwight

